DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This office action is responsive to the amendment filed on 02/23/2021. As directed by the amendment: claims 1 and 5 have been amended, claims 4, 6, and 13 have been cancelled and claims 21-24 have been added. Thus, claims 1-3, 5, 7-12, and 14-24 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the cannulated rod" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 23 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by ElAttrache et al. (US 2002/0013608 A1).
Regarding claim 23, ElAttrache discloses (fig. 1-11 and 14-18A) a method of knotless tissue fixation comprising: securing a suture 62 to tissue 60 to be fixated (see ¶0044); inserting an implant 70, that is connected to the suture 62, into bone by using a driver 30 (see ¶0045-0046 and fig. 16-17), wherein the implant 70 and a cannulated fixation device 10 are loaded on the driver 30 (see fig. 15-17 and ¶0046), wherein the cannulated fixation device 10 is configured to swivel relative to the implant 70 (see ¶0046); and anchoring the suture 62 to the bone by rotating and advancing the cannulated fixation device 10 on a shaft of the driver 30 and into the bone (see ¶0046), wherein the suture is secured and the tissue is fixated to the bone without tying any knots in the suture during the knotless tissue fixation (see ¶0007), and at least part of the implant 70 is wider than at least part of the cannulation through the cannulated fixation device 10 to prevent the implant from passing entirely through the cannulated fixation device 10 (see fig. 15, the wider shape of 70 prevents it from passing entirely through the cannulated fixation device unless pulled with force).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5, 7, 8, 10, 12, 17, 18, 21, 22, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ElAttrache in view of Meridew (US 7,976,565 B1).
Regarding claim 1 ElAttrache discloses (fig. 1-11 and 14-18A) a method of knotless tissue fixation comprising: securing a suture 62 to tissue 60 to be fixated (see ¶0044); inserting an implant 70, that is connected to the suture 62, into bone by using a driver 30 (see ¶0045-0046 and fig. 16-17), wherein the implant 70 and a cannulated fixation device 10 are loaded on the driver 30 (see fig. 15-17 and ¶0046), wherein the cannulated fixation device 10 is configured to swivel relative to the implant 70 (see ¶0046); and anchoring the suture 62 to the bone by rotating and advancing the cannulated fixation device 10 on a shaft of the driver 30 and into the bone (see ¶0046), removing the driver 30 (see ¶0047), such that the suture is secured and the tissue is fixated to the bone without tying any knots in the suture during the knotless tissue fixation (see ¶0007).
ElAttrache is silent regarding anchoring the implant to bone; that the implant is secured to bone.
However Meridew, in the same filed of endeavor, teaches (fig. 1-4B) of a method of knotless tissue fixation comprising: inserting an implant 18 (see col. 2 ln. 63 - col. 3 ln. 9), that is connected to a suture 30 (see fig. 2), into bone 16 by using a driver (see fig. 4A and fig. 2 ln. 55-62), wherein the implant 18 and a cannulated fixation device 20 are loaded on the driver (see fig. 2-4A and col. 2 ln. 55-62); anchoring the suture 30 and the implant 18 to the bone 16 (see fig. 4B and col. 5 ln. 8-38), the suture 30 and the implant 18 are secured to the bone 16 (see fig. 4B and col. 5 ln. 8-38).

Furthermore, the substitution of one known implant (solid as taught in Meridew) for another (suture as taught in ElAttrache) would have been obvious to one of ordinary skill in the art at the time of the invention since Meridew teaches that a solid implant is a suitable implant for anchoring to bone and the substitution of the implant as taught in Meridew would have yielded predictable results, namely, an implant of ElAttrache that would engage the fixation device to anchor to bone. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 2 ElAttrache as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. ElAttrache further discloses (fig. 1-11 and 14-18A) the cannulated fixation device 10 is an interference screw (see ¶0033).
Regarding claim 5 ElAttrache as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. ElAttrache further discloses (fig. 1-11 and 14-18A) a cannulated rod 34 has a hexagonal outer surface for receiving a corresponding inner surface of said cannulated fixation device 10 (see ¶0036).
Regarding claim 7 ElAttrache as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. ElAttrache further discloses (fig. 1-11 and 14-18A) connecting the suture 62, that is attached to the tissue 60, to the implant 70 (see ¶0044-0045).
Regarding claim 8 ElAttrache as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. ElAttrache as modified further teaches when the 
Regarding claim 10 ElAttrache as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Meridew further teaches the implant 18 is detachable from the cannulated fixation device 20 (see fig. 2).
Regarding claim 12 ElAttrache as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Meridew further teaches at least part 32 of the implant 18 is wider than at least part of the cannulation through the cannulated fixation device 20 to prevent the implant from passing entirely through the cannulated fixation device (see fig. 2, 4A and col. 3 ln. 10-23).
Regarding claim 17 ElAttrache as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. ElAttrache further discloses (fig. 1-11 and 14-18A) the suture 62 is anchored to the bone by rotating and advancing the cannulated fixation device 10 without excessive rotation of the implant 70 and suture 62 (see ¶0046, the suture and implant are fixed to inner tube 34 which doesn’t rotate).
Regarding claim 18 ElAttrache as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Meridew further teaches: the implant 18 is releasably attachable to a distal end of the driver (see col. 2 ln. 63 - col. 3 ln. 23).
Regarding claim 21 ElAttrache as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Meridew further teaches: the implant 18 is connected at a first end 64 of the cannulated fixation device 20, the implant 18 does not extend past the second end 66 of the cannulated fixation device 20 (see fig. 2 and 4B-4C).
Regarding claim 22 ElAttrache as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Meridew further teaches: an axial length of the implant 18 is shorter than an axial length of the cannulated fixation device 20 (see fig. 4B-4C).
Regarding claim 24 ElAttrache discloses (fig. 1-11 and 14-18A) a method of knotless tissue fixation comprising: securing a suture 62 to tissue 60 to be fixated (see ¶0044); inserting an implant 70, that is connected to the suture 62, into bone by using a driver 30 (see ¶0045-0046 and fig. 16-17), wherein the implant 70 and a cannulated fixation device 10 are loaded on the driver 30 (see fig. 15-17 and ¶0046), wherein the cannulated fixation device 10 is configured to swivel relative to the implant 70 (see ¶0046); and anchoring the suture 62 to the bone by rotating and advancing the cannulated fixation device 10 on a shaft of the driver 30 and into the bone (see ¶0046), wherein the suture is secured and the tissue is fixated to the bone without tying any knots in the suture during the knotless tissue fixation (see ¶0007).
ElAttrache is silent the implant comprises a surface configured to engage and prevent proximal movement of the suture.
However Meridew, in the same filed of endeavor, teaches (fig. 1-4B) of a method of knotless tissue fixation comprising: inserting an implant 18 (see col. 2 ln. 63 - col. 3 ln. 9), that is connected to a suture 30 (see fig. 2), the implant 18 comprises a surface (top of opening 36) configured to engage and prevent proximal movement of the suture 30 (see col. 3 ln. 10-23).
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify ElAttrache to have an implant that comprises a surface configured to engage and prevent proximal movement of the suture as taught by Meridew, for the purpose of having a more secure attachment for the suture to the implant to prevent the suture from falling out (see Meridew col. 3 ln. 10-23).
.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ElAttrache in view of Meridew as applied to claim 1 above, and further in view of Lewis (US 5,368,595).
Regarding claim 11, ElAttrache as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. ElAttrache as modified is silent regarding the suture comprises a plurality of suture loops.
However Lewis, in the same filed of endeavor, teaches (fig. 3A-3B) of an implant comprising a suture 41 comprising a plurality of suture loops (see annotated fig 3B below).
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify ElAttrache to have the suture comprises a plurality of suture loops as taught by Lewis, for the purpose of the suture having a higher tensile strength while still be supple and workable (see Lewis col. 1 ln. 37-40).

    PNG
    media_image1.png
    503
    704
    media_image1.png
    Greyscale



Claim 1, 3, and 14-16, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ElAttrache in view of Abrams et al. (US 2004/0138706 A1).
Regarding claims 1 and 3, ElAttrache discloses (fig. 1-11 and 14-18A) a method of knotless tissue fixation comprising: securing a suture 62 to tissue 60 to be fixated (see ¶0044); inserting an implant 70, that is connected to the suture 62, into bone by using a driver 30 (see ¶0045-0046 and fig. 16-17), wherein the implant 70 and a cannulated fixation device 10 are loaded on the driver 30 (see fig. 15-17 and ¶0046), wherein the cannulated fixation device 10 is configured to swivel relative to the implant 70 (see ¶0046); and anchoring the suture 62 to the bone by rotating and advancing the cannulated fixation device 10 on a shaft of the driver 30 and into the bone (see ¶0046), removing the driver 30 (see ¶0047), such that the suture is secured 
ElAttrache is silent regarding anchoring the implant to bone.
However Abrams, in the same filed of endeavor, teaches (fig. 1-5 and 8-10) of a similar device, and method comprising securing a suture 11 (see ¶0042); inserting an implant 1, that is connected to the suture 11 using a driver 50 (see fig. 3, 8-10, and ¶0041, 0047-0048), wherein the implant 1 and a cannulated fixation device 5 are loaded on the driver 50 (see fig. 3, 8-9); and anchoring the suture 11 and the implant 1 to the bone (see ¶0046-0047), such the suture and the implant are secured to the bone (see ¶0046-0047); the driver 50 includes a cannulated rod (6+8) passing through a cannulated driver assembly 7 of the driver 50, the cannulated rod (6+8) having a tip adapted to accept the implant 1 (see ¶0041).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify ElAttrache to have the implant anchored to bone; the implant secured to bone as taught by Abrams for the purpose of having a more secure implant that can engage bone to have a stronger fixation to the bone.
Furthermore, the substitution of one known implant (solid as taught in Abrams) for another (suture as taught in ElAttrache) would have been obvious to one of ordinary skill in the art at the time of the invention since Abrams teaches that a solid implant is a suitable implant for anchoring to bone and the substitution of the implant as taught in Abrams would have yielded predictable results, namely, an implant of ElAttrache that would engage the fixation 
Regarding claim 14-16, ElAttrache as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Abrams further teaches: the implant 1 comprises a central portion and two arms extending from the central portion (see annotated fig. 1 below); the two arms extend distally from the central portion to form a forked tip of the implant (see annotated fig. 1 below); the forked tip of the implant 1 is configured to capture the suture 11 (see ¶0034).

    PNG
    media_image2.png
    661
    567
    media_image2.png
    Greyscale


	
Regarding claim 18, ElAttrache as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Abrams further teaches: the implant is releasably attachable to a distal end of the driver 50 (see ¶0041, 0051-0052 and fig. 14).
Regarding claim 19, ElAttrache as modified discloses the claimed invention substantially as claimed, as set forth above for claim 18. Abrams further teaches: at least part of the implant is insertable into the distal end (6, 8) of the driver (see ¶0041).
Terminal Disclaimer
The terminal disclaimer filed on 02/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8,663,279 and US 10,045770 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. See reasons for allowance in non-final rejection mailed 12/10/2020.
Response to Arguments
Applicant’s arguments, see pg. 7, filed 02/23/2021, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see 7-8, filed 02/23/2021, with respect to the rejection(s) of amended claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of ElAttrache/Meridew and/or ElAttrache/Abrams.
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. Applicant argues that the suture loop 70 of ElAttrache is not capable of preventing the implant from .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771